Per Curiam.

Leigh asserts in his sole proposition of law that the court of appeals erred in entering summary judgment, where there was sufficient evidence to raise a genuine issue of material fact whether SERB had abused its discretion in failing to properly investigate the unfair labor practice charge against ODAS.
Civ.R. 56(C) provides that before summary judgment may be granted, it must be determined that (1) no genuine issue as to any material fact remains to be litigated, (2) the moving party is entitled to judgment as a matter of law, and (3) it appears from the evidence that reasonable minds can come to but one conclusion, and viewing such evidence most strongly in favor of the nonmoving party, that conclusion is adverse to the party against whom the motion for summary judgment is made. State ex rel. Parsons v. Fleming (1994), 68 Ohio St.3d 509, 511, 628 N.E.2d 1377, 1379, citing Temple v. Wean United, Inc. (1977), 50 Ohio St.2d 317, 327, 4 O.O.3d 466, 472, 364 N.E.2d 267, 274.
R.C. 4117.12(B) provides that “[w]hen anyone files a charge with the board alleging that an unfair labor practice has been committed, the board or its designated agent shall investigate the charge. If the board has probable cause for believing that a violation has occurred, the board shall issue a complaint and shall conduct a hearing concerning the charge. * * *”
Probable cause determinations by SERB under R.C. 4117.12(B) are not reviewable by direct appeal. Ohio Assn, of Pub. School Emp., Chapter 613, AFSCME/AFL-CIO v. Dayton City School Dist. Bd. of Edn. (1991), 59 Ohio *145St.3d 159, 572 N.E.2d 80, syllabus. However, mandamus is an appropriate remedy where no statutory right of appeal is available to correct an abuse of discretion by SERB. State ex rel Glass, Molders, Pottery, Plastics & Allied Workers Internatl. Union, Local 333, AFL-CIO, CLC v. State Emp. Relations Bd. (1993), 66 Ohio St.3d 157, 159, 609 N.E.2d 1266, 1267. A writ of mandamus will issue to correct an abuse of discretion by SERB to dismiss unfair labor practice charges. State ex rel. Ohio Assn. of Pub. School Emp./AFSCME, AFL-CIO v. State Emp. Relations Bd. (1992), 64 Ohio St.3d 149, 151-152, 593 N.E.2d 288, 290-291. An abuse of discretion implies an attitude that is unreasonable, arbitrary, or unconscionable. State ex rel. Brenders v. Hall (1995), 71 Ohio St.3d 632, 637, 646 N.E.2d 822, 826.
Therefore, in order to be entitled to the requested writ of mandamus compelling SERB to investigate the unfair labor practice charge, issue a complaint, and hold a hearing, Leigh must establish that SERB abused its discretion in dismissing the unfair labor practice charge.
Leigh alleged that ODAS committed an unfair labor practice by laying him off in 1991 in violation of “contractual obligations.” Under R.C. 4117.12(B), “[t]he board may not issue a notice of hearing based upon any unfair labor practice occurring more than ninety days prior to the filing of the charge "with the board * * *.” The 1991 layoff was well over ninety days prior to his 1994 filing of the charge with SERB. The uncontroverted evidence thus establishes that SERB did not abuse its discretion in dismissing this claim based on untimeliness. Unlike State ex rel. Ohio Assn. of Pub. School Emp./AFSCME, AFL-CIO v. State Emp. Relations Bd. (1992), 64 Ohio St.3d 149, 152-153, 593 N.E.2d 288, 291, there is no genuine controversy as to when the alleged unfair labor practice occurred so as to require a limited writ of mandamus to compel SERB to investigate the timeliness issue and provide some explanation setting forth its rationale.
Leigh further alleged that ODAS committed an unfair labor practice by acting in concert with the union to deprive him of fair representation in the grievance and arbitration procedure. SERB determined that based on its investigation, there was no probable cause to believe that there had been any unlawful conduct or motivation in the manner in which ODAS addressed Leigh’s concerns.
Leigh claims that SERB was not entitled to summary judgment on the foregoing charge because the evidence indicated that his union representative, Woods, was acting as a supervisor during the periods relevant to Leigh’s grievance and arbitration. The summary judgment evidence indicates that Woods served in a supervisory capacity for ten months in 1990, prior to the events which are the subject of Leigh’s charge. Woods filed a grievance in 1992 in which he alleged that although he was classified as an “Air Quality Technician I,” he was performing duties outside his classification, including duties that were *146supervisory in nature. Woods asked to be reclassified as an “Air Quality Technician II.” An arbitrator granted Woods’s grievance. Both Air Quality Technicians I and II are within the bargaining unit. Leigh filed an affidavit in which he stated that Woods continued to fulfill supervisory duties when he represented Leigh on his grievance concerning the layoff and that Leigh did not believe that the grievance could have been fairly presented by Woods because of Woods’s connection with management as a supervisory employee.
Although the foregoing indicates that Leigh’s union representative may have performed certain supervisory duties, Woods was still classified as being within the bargaining unit. Woods was not an exempt supervisory employee. In addition, the mere fact that Woods performed certain supervisory duties did not raise a genuine issue of material fact as to whether Woods acted in concert with management in depriving Leigh of his right to fair representation during the grievance and arbitration procedure. SERB did not abuse its broad discretion in dismissing Leigh’s charge based on lack of probable cause.
As the movant for summary judgment, SERB had the initial burden of demonstrating, with Civ.R. 56(C) evidentiary materials, that there were no genuine issues of material fact concerning whether SERB abused its discretion in dismissing Leigh’s unfair labor practice charge. Dresher v. Burt (1996), 75 Ohio St.3d 280, 292-293, 662 N.E.2d 264, 273, limiting Wing v. Anchor Media, Ltd. of Texas (1991), 59 Ohio St.3d 108, 570 N.E.2d 1095, paragraph three of the syllabus; see, also, Stewart v. B.F. Goodrich Co. (1993), 89 Ohio App.3d 35, 40-41, 623 N.E.2d 591, 594-595, detailing the problems encountered by appellate courts in interpreting paragraph three of the Wing syllabus.
SERB supported its motion for summary judgment with Civ.R. 56(C) summary judgment evidence. That evidence established that SERB conducted a thorough investigation and that SERB did not abuse its broad discretion in dismissing Leigh’s unfair labor practice charge. Leigh failed to introduce summary judgment evidence setting forth specific facts showing that any genuine issue of material fact remained. See Dresher, supra, 75 Ohio St.3d at 293, 662 N.E.2d at 273, quoting Civ.R. 56(E). As the court of appeals concluded, “[t]he evidentiary material before the court does not demonstrate a genuine issue of material fact as to the quality of the investigation done by SERB or the correctness of the decision to dismiss the unfair labor practice charges filed by Mr. Leigh.”
The court of appeals properly granted summary judgment in favor of SERB and denied the requested extraordinary relief in mandamus. Accordingly, the judgment of the court of appeals is affirmed.

Judgment affirmed.

Moyer, C.J., Douglas, Resnick, F.E. Sweeney, Pfeifer, Cook and Stratton, JJ., concur.